People v Cox (2020 NY Slip Op 01028)





People v Cox


2020 NY Slip Op 01028


Decided on February 13, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2020

Richter, J.P., Manzanet-Daniels, Gesmer, Singh, JJ.


11030 2944/11

[*1] The People of the State of New York, Respondent,
vJamal Cox, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Barbara Zolot of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jared Wolkowitz of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered February 8, 2012, as amended February 10, 2008, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
The court providently exercised its discretion in denying defendant's motion to withdraw his guilty plea, and the court was not obligated to appoint new counsel sua sponte. In a standard form motion, defendant only made conclusory complaints about his attorney. Despite being provided with the opportunity to do so, defendant never elaborated on those conclusory allegations, which in any event were belied by the thorough plea allocution (see e.g. People Quintana, 15 AD3d 299 [1st Dept 2005], lv denied 4 NY3d 856 [2005]). Counsel's brief remarks about his preparation for trial, even if volunteered, were innocuous and fell far short of taking "a position on the motion that is adverse to the defendant" (People v Mitchell, 21 NY3d 964, 967 [2013]).
Therefore, defendant was not deprived of his right to conflict-free representation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 13, 2020
CLERK